United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                            August 7, 2001

                                                Before

                          Hon. HARLINGTON WOOD, JR., Circuit Judge

No. 00-2854

ROBERT J. TEZAK,                                          Appeal from the United States District Court
    Petitioner-Appellant,                                 for the Northern District of Illinois, Eastern
                                                          Division.
         v.
                                                          No. 96 C 7936
UNITED STATES OF AMERICA,
     Respondent-Appellee.                                 Wayne R. Andersen,
                                                          Judge.

                                               ORDER

    The following is before the court: GOVERNMENT’S UNOPPOSED MOTION TO
CORRECT OPINION, filed August 7, 2001, by counsel for the government.

       IT IS ORDERED that the motion is GRANTED and this court’s opinion dated July 11,
2001, is MODIFIED as follows:

       1. At page 6 of the slip opinion, first full paragraph, fourth sentence, “John Bays,” and “and
a good friend of Tezak.” are removed.

         2. At page 6 of the slip opinion, first full paragraph, fifth sentence, “Bays” is replaced with
“who”.

       3. At page 6 of the slip opinion, first full paragraph, the fourth sentence shall now read:
“Tezak stated that he was approached by another prominent member of the Republican party in Joliet
who was the focus of a grand jury investigation and who asked Tezak to destroy subpoenaed records
which were housed in the PIC building.”

        4. At page 22 of the slip opinion, second full paragraph, the third sentence, “Bays was the
target of the investigation involving the subpoenaed documents which were destroyed in the PIC
arson.” is removed.